Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page1of8 PagelD 1061

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA
v. NO. 3:18-CR-500-B
CHRISTOPHER AUNDRE FAULKNER
PLEA AGREEMENT
Christopher Aundre Faulkner, the defendant, Kevin B. Ross, the defendant’s
attorney, and the United States of America (the government) agree as follows:
1. Rights of the defendant: The defendant understands that the defendant

has the rights:

a. to plead not guilty;
b. to have a trial by jury;
c. to have the defendant’s guilt proven beyond a reasonable doubt;

d. to confront and cross-examine witnesses and to call witnesses in the
defendant’s defense; and

e. against compelled self-incrimination.

2. Waiver of rights and plea of guilty: The defendant waives these rights
and pleads guilty to Counts one, two and twenty-one of the superseding indictment,
charging securities fraud and aiding and abetting in violation of 15 U.S.C. §§ 77q(a) and
77x and 18 U.S.C. § 2, and tax evasion in violation of 26 U.S.C. § 7201. The defendant

understands the nature and elements of the crimes to which the defendant is pleading

Plea Agreement—Page 1

 
Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page 2of8 PagelD 1062

guilty, and agrees that the factual resume the defendant has signed is true and will be
submitted as evidence.
3. Sentence: The maximum penalties the Court can impose include:

a. imprisonment for a period not to exceed five years as to each of
counts one, two, and twenty-one, for a maximum period of 15 years;

b. a fine not to exceed $250,000 or twice any pecuniary gain to the
defendant or loss to the victim(s), as to each of counts one, two and
twenty-one;

c. a term of supervised release of not more than three years as to each

count, which may be mandatory under the law and will follow any
term of imprisonment, as to each count. If the defendant violates the
conditions of supervised release, the defendant could be imprisoned
for the entire term of supervised release;

d. a mandatory special assessment of $100, as to each count, for a total
of $300;
e. restitution to victims or to the community, which is mandatory under

the law, and which the defendant agrees may include restitution
arising from all relevant conduct, not limited to that arising from the
offense of conviction alone;

f. costs of incarceration and supervision; and
g. forfeiture of property.

A, Immigration consequences: The defendant recognizes that pleading
guilty may have consequences with respect to the defendant’s immigration status if the
defendant is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses. The defendant understands this may include the offense

to which the defendant is pleading guilty, and for purposes of this plea agreement, the

Plea Agreement—Page 2

 
Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page 3of8 PagelD 1063

defendant assumes the offense is a removable offense. Removal and other immigration
consequences are the subject of a separate proceeding, however, and the defendant
understands that no one, including the defendant’s attorney or the district court, can
predict to a certainty the effect of the defendant’s conviction on the defendant’s
immigration status. The defendant nevertheless affirms that the defendant wants to plead
guilty regardless of any immigration consequences that the defendant’s plea of guilty
may entail, even if the consequence is the defendant’s automatic removal from the United
States.

5. Court’s sentencing discretion and role of the Guidelines: The defendant
understands that the sentence in this case will be imposed by the Court after consideration
of the United States Sentencing Guidelines. The guidelines are not binding on the Court, _
but are advisory only. The defendant has reviewed the guidelines with the defendant’s
attorney, but understands no one can predict with certainty the outcome of the Court’s
consideration of the guidelines in this case. The defendant will not be allowed to
withdraw the defendant’s plea if the defendant’s sentence is higher than expected. The
defendant fully understands that the actual sentence imposed (so long as it is within the
statutory maximum) is solely in the discretion of the Court.

6. Mandatory special assessment: The defendant agrees to pay to the U.S.
District Clerk the amount of $300, in satisfaction of the mandatory special assessments in
this case.

7. Defendant’s agreement: The defendant shall give complete and truthful

information and/or testimony concerning the defendant’s participation in the offense of

Plea Agreement—Page 3

 
Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page4of8 PagelD 1064

conviction. Upon demand, the defendant shall submit a personal financial statement
under oath and submit to interviews by the government and the U.S. Probation Office
regarding the defendant’s capacity to satisfy any fines or restitution. The defendant
expressly authorizes the United States Attorney’s Office to immediately obtain a credit
report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. The defendant fully understands that any financial
obligation imposed by the Court, including a restitution order and/or the implementation
of a fine, is due and payable immediately. In the event the Court imposes a schedule for
payment of restitution, the defendant agrees that such a schedule represents a minimum
payment obligation and does not preclude the U.S. Attorney’s Office from pursuing any
other means by which to satisfy the defendant’s full and immediately enforceable
financial obligation. The defendant understands that the defendant has a continuing
obligation to pay in full as soon as possible any financial obligation imposed by the
Court.

8. Release of seized property: The defendant agrees to release to the
Securities and Exchange Commission and transfer any ownership, claim, title, or license
to the Securities and Exchange Commission the following property:

a. $43,513.78 seized from Bank of America account x6648 in the name of
Breitling Royalties Corporation;

b. $122,387.11 seized from Wells Fargo account x9160 in the name of Blue

Star Investments, Inc. d/b/a Breitling;

Plea Agreement—Page 4

 
Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page5of8 PagelD 1065

C. $85,093.05 seized from BB&T account x6091 in the name of Blue Star
Investments, Inc. d/b/a Breitling; and

d. Two large custom oil field paintings by Alec Monopoly.

Particularly, the assets will be transferred to the Securities and Exchange
Commission Receivership in SEC v. Christopher Faulkner, 3:16-CV-1735 (N.D. Tex.).
The defendant agrees not to contest, challenge, or appeal in any way a claim to these
assets. The defendant agrees to provide truthful information and evidence necessary for
the government to utilize these assets in this SEC civil action. The defendant agrees to
hold the government, its officers, agents, and employees harmless from any claim
whatsoever in connection with the seizure, forfeiture, storage, or disposal of such
property.

9. Government’s agreement: The government will not bring any additional
charges against the defendant based upon the conduct underlying and related to the
defendant’s plea of guilty. The government will file a Supplement in this case, as is
routinely done in every case, even though there may or may not be any additional terms.
The government will dismiss, after sentencing, any remaining charges in the pending
superseding indictment and original indictment. This agreement is limited to the United
States Attorney’s Office for the Northern District of Texas and does not bind any other
federal, state, or local prosecuting authorities, nor does it prohibit any civil or
administrative proceeding against the defendant or any property.

10. Violation of agreement: The defendant understands that if the defendant

violates any provision of this agreement, or if the defendant’s guilty plea is vacated or

Plea Agreement—Page 5

 
Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page 6of8 PagelD 1066

withdrawn, the government will be free from any obligations of the agreement and free to
prosecute the defendant for all offenses of which it has knowledge. In such event, the
defendant waives any objections based upon delay in prosecution. Ifthe plea is vacated
or withdrawn for any reason other than a finding that it was involuntary, the defendant
also waives objection to the use against the defendant of any information or statements
the defendant has provided to the government, and any resulting leads.

11. Voluntary plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement. There have been no guarantees or promises from anyone as to what sentence
the Court will impose.

12. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives the defendant’s rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an
amount to be determined by the district court. The defendant further waives the
defendant’s right to contest the conviction, sentence, fine and order of restitution or
forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. The defendant further waives the defendant’s right to seek any future
reduction in the defendant’s sentence (e.g., based on a change in sentencing guidelines or
statutory law). The defendant, however, reserves the rights (a) to bring a direct appeal of
(i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error at
sentencing, (b) to challenge the voluntariness of the defendant’s plea of guilty or this

waiver, and (c) to bring a claim of ineffective assistance of counsel.

Plea Agreement—Page 6

 
Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page 7of8 PagelD 1067

13. Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with the defendant’s attorney and is fully satisfied
with that lawyer’s legal representation. The defendant has received from the defendant’s
attorney explanations satisfactory to the defendant concerning each paragraph of this plea
agreement, each of the defendant’s rights affected by this agreement, and the alternatives
available to the defendant other than entering into this agreement. Because the defendant
concedes that the defendant is guilty, and after conferring with the defendant’s attorney,
the defendant has concluded that it is in the defendant’s best interest to enter into this plea
agreement and all its terms, rather than to proceed to trial in this case.

14. Entirety of agreement: This document is a complete statement of the
parties’ agreement and may not be modified unless the modification is in writing and
signed by all parties. This agreement supersedes any and all other promises,
representations, understandings, and agreements that are or were made between the
parties at any time before the guilty plea is entered in court. No promises or
representations have been made by the United States except as set forth in writing in this
plea agreement.

AGREED TO AND SIGNED this"2, neday of //| Cri « , 2020.

ERIN NEALY COX
UNITED STATES ATTORNEY

Mart
Marcus Busch
Assistant United States Attorney
Texas State Bar No. 03493300
1100 Commerce, Third Floor
Dallas, Texas 75242

 

Plea Agreement—Page 7

 
Case 3:18-cr-00500-B Document125 Filed 11/02/20 Page 8o0f8 PagelD 1068

Tel: 214.659.8642
Fax: 214.659.8812
Email: marcus. busch@usdoj.gov

. Katherine Miller
Section Chief

 

 
 

I have read or had read to me this plea agreement and have carefully reviewed
part of it with my attorgdy. I fully understand it and voluntarily agree to it.

lof22f x
74

 
  

eve

 

 

Christopher Aundre Faulkner Date
Defendant

Iam the defendant’s attorney. I have carefully reviewed every part of this plea
agreement with the defendant. To my knowledge and belief, my client’s decision to enter
into this plea agreement is an informed and voluntary one.

‘S, {e 1: 22. / Bar
é B. Ross Date ~ * |
for the efenGay

 

 

Plea Agreement—Page 8

 
